Citation Nr: 0011501	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

REMAND

Current review of the record indicates that veteran's appeal 
was first before the Board in May 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain the veteran's state employment records and 
his VA vocational rehabilitation records.  The RO was also to 
afford the veteran a VA Social and Industrial Survey, if 
applicable, and a VA examination pertaining to the veteran's 
service-connected lumbar spine disc disease and his mitral 
valve prolapse.

As to these directives, the Board finds that the RO obtained 
the veteran's state employment records and afforded the 
veteran a Social and Industrial Survey and VA examinations 
pertaining to his lumbar spine disc disease and mitral valve 
prolapse.  The RO also, apparently, obtained the veteran's VA 
vocational rehabilitation records, as evidenced by a BVA 
Remand Development Checklist that indicates that the 
veteran's vocational rehabilitation file was obtained by the 
RO on April 10, 1998.  However, the veteran's vocational 
rehabilitation file was not forwarded to the Board with the 
two volumes of his claims folder, nor does the Board find 
evidence suggesting or indicating that the RO considered the 
veteran's vocational rehabilitation file in its August 1999 
supplemental statement of the case.

Additionally, the Board notes that the veteran, at his RO 
hearing in August 1992, testified that the reason he had been 
hired at Circus Circus as a slot mechanic (which regularly 
entailed moving and lifting machines in excess of 100 
pounds), following his separation from service for his low 
back disability, was because he had gone through VA's 
vocational rehabilitation program and had been found capable 
of doing the kind of job involved with working at Circus 
Circus.  However, in actuality, VA vocational rehabilitation 
had limited the veteran in his lifting to 20 pounds.

The Board cannot evaluate the veteran's testimony as to his 
participation in the VA vocational rehabilitation program and 
any findings or limitations contained therein without having 
access to the physical file itself.  The Board stresses the 
need for access to this file, as the veteran is currently 
evaluated as 40 percent disabled due to his disc disease of 
the lumbar spine, and a greater evaluation has been denied 
due to an intervening industrial accident that happened while 
the veteran was employed at Circus Circus, in which he 
injured his back and subsequently underwent another 
discectomy.  Absent at least one service-connected disability 
rated at 60 percent or two or more service-connected 
disabilities, one of which must at least be ratable at 40 
percent, with a combined rating of 70 percent or more, the 
veteran, generally, will not be entitled to a total rating on 
the basis of individual unemployability.  See 38 C.F.R. 
§ 4.16(a) (1999).

Further, as to the fact that the RO obtained the veteran's VA 
vocational rehabilitation file but did not associate it with 
the veteran's claims files when the veteran's appeal was 
returned to the Board, the RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives and that such compliance is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
United States Court of Appeals for Veterans Claims are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran's VA vocational rehabilitation 
file was deemed to be necessary evidence in the Board's May 
1996 remand.  As such, it must be available to the Board for 
review in connection with any decision rendered as to the 
veteran's claim for entitlement to a total rating on the 
basis of individual unemployability.

Therefore, in light of the above, the issue of entitlement to 
a total rating on the basis of individual unemployability 
will not be decided pending a REMAND for the following 
actions:

1.  The RO should once again obtain the 
veteran's VA vocational rehabilitation 
file and incorporate it into the 
veteran's claims file.

2.  Once the veteran's VA vocational 
rehabilitation file is incorporated into 
the veteran's claims files, the RO should 
review the veteran's claim for a total 
rating on the basis of individual 
unemployability in light of this 
additional evidence.

If the veteran's claim remains in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case, which includes a full discussion of 
the action taken and the reasons and bases for such action.  
The applicable response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




